tcmemo_2012_214 united_states tax_court betty loren-maltese petitioner v commissioner of internal revenue respondent docket no filed date john james morrison for petitioner sean r gannon and katie chapman for respondent memorandum findings_of_fact and opinion holmes judge betty loren-maltese is a locally well-known illinois public servant who until recently was serving time in federal prison for her role in an insurance scheme to defraud the town of cicero of more than dollar_figure million see 421_f3d_599 7th cir the government also indicted her on charges of criminal-tax fraud but the criminal-tax trial led to a hung jury and the charges were dismissed the commissioner claims that ms loren- maltese fraudulently underreported income on her income_tax return by omitting two very substantial conversions of campaign funds to personal_use this he argues justifies imposing on her a civil-fraud penalty and eliminates the bar of the statute_of_limitations ms loren-maltese was mostly silent during her trial in our court relying on her attorney’s advice to take shelter under the fifth_amendment opinion it’s the facts that make this case interesting but there are three issues of law that color its background the general rules of tax_fraud the proper tax treatment of money taken by a politician from her campaign fund for personal_use and the effect of taking the fifth_amendment in civil litigation we’ll quickly review them tax_fraud is important in this case because fraud stops the clock on the statute_of_limitations and so much time has passed that proving fraud is the only way the commissioner can win see sec_6501 c the question is can the unless we say otherwise all section references are to the internal_revenue_code for the year at issue and the rule references are to the tax_court rules_of_practice and procedure commissioner prove by clear_and_convincing evidence that ms loren-maltese intentionally evaded a tax that she believed was due to do so the commissioner must establish that an underpayment exists and some portion of the underpayment was due to fraud see sec_7454 rule b duncan assocs v commissioner tcmemo_2003_158 wl at fraud requires a state of mind--it is commonly defined as an intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 aff’d 519_f2d_1121 5th cir because it’s rare to have direct proof of someone’s state of mind we usually have to rely on circumstantial evidence 92_tc_661 we consider the entire record 55_tc_85 we may infer fraud from any conduct calculated to mislead or conceal id pincite 26_tc_107 and we look for badges_of_fraud --including the ones the commissioner argues are present in this case inadequate records implausible or inconsistent explanations of behavior concealing assets engaging in illegal activities and attempting to conceal activities 796_f2d_303 9th cir aff’g tcmemo_1984_601 we also look at the taxpayer’s background including her sophistication experience and education 99_tc_202 the second legal issue in this case is the use of campaign funds ms loren- maltese controlled two of these the republican committeeman fund for the town republican organization of cicero organization fund and the betty loren- maltese committeeman fund committeeman fund cicero’s town attorney burt odelson told ms loren-maltese before she filed her return that the illinois state election code didn’t require her to file financial reports or publicly disclose contributions or expenditures_for the committeeman fund the organization fund however was required to file publicly disclosed financial reports that gave detailed lists of contributions and expenditures he also correctly explained the tax consequences of taking money from the funds--ms loren-maltese could supplement her salary by taking money from either the organization fund or the committeeman fund to buy something for herself or to make an investment for her own personal benefit but the money would be personal income to her and she’d owe tax on it in the year that she took it see 660_f2d_1145 7th cir 54_tc_255 she could also buy things or make investments as a fund’s agent and if she used what she bought for the fund’s intended political purpose would not have to include that money in her income see stratton t c pincite revrul_71_449 1971_2_cb_77 in illinois law allowed public officials who like ms loren-maltese were also political-party officials to raise money from donors--in their capacity as party officials--in amounts that they could keep secret this was because political- party officials were not considered public officeholders under illinois law which required only political committees for public officeholders to disclose committee contributions and expenditures see ill comp stat ann west illinois sewed up this loophole in by redefining members of political-party committees as public officeholders ill legis serv p a h b sec west this made ms loren-maltese’s committeemen fund subject_to the same public financial-disclosure requirements as any other political fund beginning date see ill comp stat ann the third and final legal issue in this case is the consequence of ms loren- maltese’s taking the fifth_amendment like the other legal issues the law here is well settled and ms loren-maltese’s steadfast invocation of her right not to incriminate herself makes the commissioner’s job at least a bit easier the parties took pains to argue about whether ms loren-maltese’s invocation of the fifth was justified--but that doesn’t matter much here because even a valid invocation of the fifth_amendment allows us to draw a negative inference from her refusal to answer a question if the commissioner produces some additional supporting evidence see 425_us_308 we can also draw inferences from her silence if under the circumstances it would’ve been natural for her to object see 422_us_171 this later principle is not constitutional just an acknowledgment of human nature the original cicero made the point big_number years ago in his oration exposing the plot of lucius catilina and his friends to plunder their government’s treasury he observed that people have a natural tendency to defend their reputation and that silence in the face of accusations suggests that there might be and allegedly to murder the senate overthrow the republic and set their city on fire see z yavetz the failure of catiline’s conspiracy historia zeitschrift für alte geschichte n some merit to the charges the latin is more succinct cum tacent clamant m tullius cicero first oration against lucius catilina delivered in the senate findings_of_fact the silence that shouts out here arose from cicero illinois a suburb of chicago that sits on its western hip like a well-holstered gun and that has a colorful history that reaches back into the 1920s when al capone took refuge there capone though best known for his failure_to_file accurate tax returns was also apparently well known for superintending a large number of saloons and other illegal enterprises in cicero during prohibition some of this past is not dead and is not even past--as ms loren-maltese remarked at trial there’s always investigations in cicero with a population of around big_number cicero is one of the largest municipalities in illinois it also has the unusual distinction of being its own township cicero ill code of ordinances pt i this makes cicero more autonomous than most municipalities it runs its own elections administers its own finances although cook county may review some township functions such as property-tax assessments and provides services for its citizens that are ordinarily provided by counties in illinois see eg ill comp stat ann west supp powers generally ill comp stat ann health and safety authority ill comp stat ann taxation authority cicero also has its own police department fire department housing department liquor commission etc at the time of the events leading to this case cicero was divided into voting precincts each of which had at least one precinct captain for each party the precinct captain who is appointed by the committeeman or another elected official marshals support for party nominees the town is governed by a board_of trustees and by the town president both of which hold considerable power in the town’s day-to-day affairs ms loren-maltese was the president of cicero and the republican committeeman of cicero township in she is also the widow of frank maltese a prominent cicero politician who confessed to being a mob bookmaker and pleaded guilty to a federal gambling charge 212_f3d_353 7th cir citing united_states v maltese no cr wl n d ill date like his wife mr maltese was sentenced to prison but he died of natural causes before he began serving his sentence ms loren-maltese’s political roots in cicero are deep and sprouted from her job as editor of the cicero observer a republican newsletter about the town’s politics she was also an important supporter and precinct captain for former town president henry klosak she served as his presidential aide and since held several appointments in town government with a portfolio of subjects from section housing to traffic violations and even deputy court-clerking duties mr maltese then appointed her to be the town’s deputy liquor commissioner when the previous one resigned during an fbi investigation into his practice of taking bribes and skimming money off liquor-license renewal fees see united_states v maltese wl at ms loren-maltese had more effective power than most deputy liquor commissioners because the incumbent liquor commissioner was serving at the same time as president of cicero and most of his liquor-commissioner-related duties fell to her the town had problems on this front--when ms loren-maltese took over the job there weren’t any records and she had to go up and down the streets of the town to find out who was selling liquor and who had a license she also held hearings in cases arising from violations of the liquor laws and license revocations and she even worked on a revision of the town’s liquor ordinance on date mr maltese who himself had an active public life as simultaneously town assessor head of the public-works department and member of the town’s board_of trustees succeeded in securing his wife’s appointment as interim president after mr klosak died in office she then won election in her own right in date ms loren-maltese claims she was a political neophyte yet she managed to be reelected for three additional four-year terms in some hotly contested elections and remained president until convicted in date she was also not above being a bit aggressive in dealing with political rivals see 275_f3d_579 7th cir holding that a reasonable jury could conclude that ms loren-maltese was motivated by improper animus when she rejected a developer’s condominium-conversion application in retribution for his repaying her million-dollar favor of approving a favorable lease with merely a bouquet of flowers when ms loren-maltese became president she was also appointed the republican committeeman of cicero township and was later elected to a full term in that job too committeeman is a political position--the republican committeeman of cicero township heads the town republican organization of cicero in that position she promoted republican candidates for office and oversaw scores of precinct captains the job also gave her control_over the organization fund her tenure in office was not tranquil in date the chicago sun- times ran an article that named her as a target of a government investigation in date a federal grand jury indicted her and several coconspirators for conspiracy to defraud the town through a pattern of racketeering via multiple acts of bribery money laundering mail and wire fraud official misconduct and interstate transportation of stolen property her criminal trial lasted about three months culminating in a conviction on date on all but one count of the indictment the criminal tax charge later tried separately this put an end to her political career and she was sentenced to eight years in prison the government then tried her separately on the criminal-tax charges but the jury hung and the government decided not to try her again see gov’t motion to dismiss count of the above-captioned indictment united_states v spano no 01-cr-348 n d ill date ecf no ms loren-maltese and the other conspirators appealed their convictions and sentences to the seventh circuit which upheld the convictions but remanded for resentencing see 421_f3d_599 7th cir the trial_court then upheld the original sentence and she remained imprisoned until even though the criminal tax-fraud indictment was dismissed the commissioner was not through with ms loren-maltese he issued a notice_of_deficiency alleging civil tax-fraud for tax_year ms loren-maltese filed a petition in our court while involuntarily living in a federal prison in california and we held a short trial in chicago whose record was supplemented by the parties’ stipulated admission-- as testimony and exhibits in this proceeding --of slightly fewer than big_number pages of transcript and numerous exhibits from her criminal trials the commissioner boiled down this sea of information into a very detailed analysis of two transactions ms loren-maltese’s purchase of a classic black cadillac allante convertible and her investment in a luxury golf course and clubhouse the commissioner contends that her withdrawal of more than dollar_figure from the committeeman fund to finance the car and investment created taxable_income and that she fraudulently tried to evade the tax due on that income our decisions are appealable to the circuit where the taxpayer resides when she files her petition unless the parties stipulate differently sec_7482 ms loren-maltese was a longtime resident of cicero until she was incarcerated unless incarceration results in a change_of residency which we doubt but need not resolve here our decision would be appealable to the seventh circuit unless the parties stipulate differently we therefore accept as testimony for purposes of this trial all of the testimony that took place in the criminal trials and we like the parties used the documentary_evidence extensively see eg hoover v commissioner tcmemo_2006_82 wl at vardine v commissioner tcmemo_1969_57 a the car in date ms loren-maltese visited a local dealer and bought a classic black limited-edition cadillac allante convertible for dollar_figure she paid with a check and the check was drawn on the committeeman fund all the documents prepared by the dealer which we find ms loren-maltese reviewed show the owner as betty loren-maltese and not in any representative capacity for the town of cicero or the republican party --including the bill of sale purchase agreement the certificate of origin and the title and license-plate registration ms loren-maltese even transferred the license plate from her other personal car to the cadillac she added the cadillac to her personal automobile-insurance policy and designated its use as pleasure use even though her insurance agent eric sundstrom explained that if the allante were owned by the town it would need a separate commercial policy ms loren-maltese gave the dealership her personal information such as her address and driver’s-license number the name on the title creates a prima facie presumption under illinois law that she is the owner see 739_f2d_1250 7th cir the exhibits included the title to a jeep which the town of cicero bought that same year we observed that all the documents related to the jeep identify the town as purchaser and ms loren-maltese as the town’s duly authorized agent we find that this shows that ms loren-maltese knew how to distinguish personal from government car ownership paper formalities aren’t conclusive though see stratton t c pincite t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed 281_us_376 friedman v commissioner tcmemo_1968_145 aff’d 421_f2d_658 6th cir on this issue the commissioner points not just to the paper trail but to ms loren-maltese’s silence at trial she invoked the fifth on virtually every question about the car including its purchase and her use of it and how she reported or rather didn’t report on her tax_return her use of committeeman fund money to buy it ms loren-maltese whose coiffure is legendary in chicagoland broke her fifth_amendment silence on this subject only once--to tell us that though the car was a convertible she didn’t go cruising around town with the top down because she wouldn’t want to mess up her hair on this narrow issue we find her entirely credible but the evidence that her use of the cadillac was personal rather than political is overwhelming though she was a good-humored engaging and credible witness when actually answering questions her silence on substantive questions severely injured her case--not only because we specifically warned her that claiming the fifth_amendment would allow us to draw a negative inference but because the commissioner’s voluminous evidence against her strongly supported that inference ms loren-maltese used money from her personal bank account7 to pay the insurance premiums as well as for the annual license-plate registration renewals gas repairs and maintenance for the car ms loren-maltese who has also been a licensed real-estate agent since the 1970s even deducted gas and mileage for the car on her income_tax return as a real_estate sales business expense--which we find was clearly not a political purpose shortly after she bought the car ms loren-maltese called her secretary lauren racanelli down from her office to see her new car while she was on her way to her summer home in lakes of the four seasons in crown point indiana both ms racanelli and commander clarence gross of the cicero police department and even her own administrative assistant never saw the cadillac at any political or campaign function and there were numerous such events during ms loren-maltese’s presidency ms loren-maltese refused to testify to the whereabouts of the allante but the evidence leads us to find that in the car wasn’t even normally in cicero with the exception of two payments made in years not at issue made with funds from the committeeman fund--one for and one for but rather garaged at her summer home in indiana and that this continued to be the case until ms racanelli only saw the car twice the first time when ms loren-maltese called her down from her office to see the new car before driving it to indiana and the second time at the garage next to the town hall about a month later commander gross the policeman who had the chore of supervising the garage saw the allante in ms loren-maltese’s personal parking spot only several times in the six months after she first bought it and then didn’t see the car at all after that until when it had a vehicle decal from the gated community in indiana where she had her summer home these facts together with ms loren-maltese’s silence at trial lead us to find that she personally converted dollar_figure from the committeeman fund to buy a car for her personal_use failed to include that amount as income on her return and that then caused an understatement of her tax_liability an understatement alone is not enough to show fraud the commissioner must provide some evidence to support an inference of fraudulent intent there is plenty to suggest that not only did ms loren-maltese understand that she was using campaign funds for personal_use but that she willfully did so with the intent to evade tax she knew would have been due she was well-advised by the town attorney on the details and importance of titling and tracing funds she used this knowledge to hide her use of campaign funds--transferring money from the organization fund which had a reporting requirement to the committeeman fund which until the end of did not moreover once the political winds shifted ms loren-maltese asked commander gross to garage the car at his home from until or 2001--after the chicago sun-times named her as the target of a federal investigation and after she learned that charles schneider one of her alleged co-conspirators had been served with a grand-jury subpoena we therefore find that the commissioner has shown by clear_and_convincing evidence that ms loren-maltese’s understatement of income was due to fraud b the golf course once the commissioner has established fraud for one portion of the understatement the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that other parts of the understatement aren’t also due to fraud sec_6663 bussell v commissioner tcmemo_2005_77 wl at aff’d 262_fedappx_770 9th cir the other part of the asserted understatement in this case comes from ms loren-maltese’s investment in the four seasons a historic resort and golf course located on miscauno island wisconsin in however it badly needed substantial renovation to regain its old glory--and the money for the work came from specialty risk consultants plaza partners9 which owned the four seasons miscauno management which managed the resort and also from loans by ms loren-maltese and others plaza partners bought the four seasons golf course from miscauno management on date ms loren-maltese went with gregory ross john lagiglio and michael spano sr to see if it would be a good investmentdollar_figure between july and september of ms loren-maltese gave mr lagiglio three the money from the specialty risk consultant bank account came from payments the town received to administer insurance claims of its employees 421_f3d_599 7th cir plaza partners was created on date to serve as a nominee for messrs john lagiglio and frank taylor who were also convicted for their role in operating specialty risk consultants which was the insurance administrator for cicero and the key organization in defrauding the town of more than dollar_figure million both men needed nominees to disguise their interest in various investments as they had trouble with the irs so they put their partnership interests in their wives’ names see spano f 3d pincite plea agreement pincite united_states v taylor no 01-cr-348-10 n d ill date ecf no mr ross was a former special_agent with the irs and a co-conspirator turned government witness see plea agreement united_states v ross no cr-348-8 n d ill date ecf no plea agreement united_states v ross no 00-cr-734 n d ill date ecf no plea agreement united_states v ross no 01-cr-30-5 n d ill date ecf no he mr lagiglio and mr spano were also convicted for their participation in the insurance-fraud scheme that ensnared ms loren-maltese checks totaling dollar_figure that she drew on the committeeman fund’s account all these checks were for investment in the four seasons the investment was memorialized in a promissory note dated date a nominee agreement executed by ms loren-maltese dated date and a mortgage on the four seasons dated date all these documents identify ms loren-maltese in her personal capacity only--there is no mention of her in any representative capacity much less as an officer or agent of the committeeman fund this is striking when one notices that the other investors such as specialty risk consultants were identified in their respective promissory notes as holding interests as partnerships the documents also show that the deal was meticulously researched and carefully drafted the investors even commissioned research into a complicated question of wisconsin law of whether multiple parties who share a mortgage can have equal priority in the event of a default the lawyers who did the research carefully noted the names of the parties involved their legal capacities and the amounts of their investments these notes and other documents show that ms loren-maltese gave mr lagiglio a check for dollar_figure that was drawn on the committeeman fund in date and that she personally signed that check mr lagiglio deposited it into plaza partners’ account the next day on date ms loren-maltese withdrew dollar_figure from the organization fund account and deposited it in the committeeman fund account and later that day ms loren-maltese gave mr lagiglio a check drawn on the committeeman fund for dollar_figure which he deposited in the plaza partners account two months later ms loren-maltese gave mr lagiglio another check for dollar_figure drawn on the committeeman fund which he deposited into miscauno management this leads us to find that ms loren- maltese financed this investment with campaign money but when payments were made in partial satisfaction of the resulting debt they were made to ms loren- maltese personally this was again in contrast to other checks in the record for instance those written by specialty risk consultant sec_11 to ms loren-maltese as political contributions which were written to her as betty loren-maltese committeeman the committee to elect betty loren-maltese or written directly to the committeeman fund but were not written to ms loren-maltese personally there is one important quibble although ms loren-maltese’s promissory note is for dollar_figure which is the amount the government argued during the criminal investigation was her total investment in the property after her two at some point after the promissory note was signed ownership of the four seasons was transferred to specialty risk consultants criminal trials however the commissioner limits his argument to the dollar_figure that he can trace to withdrawals in from the funds that ms loren-maltese controlled ms loren-maltese fails to carry her burden to establish by a preponderance_of_the_evidence that the understatement of income arising from the four seasons investment wasn’t done with fraudulent intent ms loren-maltese argues that the repayments support her contention that this was an investment on behalf of the committeeman fund but we find that the timing of the partial repayment sec_12 is actually more consistent with trying to conceal fraud the terms of the promissory note required monthly payments much earlier than when the first one was made with interest and a late feedollar_figure but the checks were issued only after a grand-jury subpoena for information and documents relating to investments made in the four a total of dollar_figure was repaid in three checks issued by specialty risk consultants dollar_figure on date and two checks for dollar_figure and dollar_figure on date the checks were payable to betty loren- maltese and she later on february and date respectively signed them over to the committeeman fund the first payment of interest from date through date was due on date and monthly installments of interest and principal should have begun on date and continued until date the promissory note provided for a late fee for any payment not received by five business days after its due_date seasons was served on mr schneider and specialty risk consultants in date ms loren-maltese’s claim is also inconsistent with her treatment of the investment on her form d-2sdollar_figure the chicanery with these financial reports which overstate the amount of money available to the committeeman fund also suggests fraud d-2 period amount reported on form d-2 as of first date of reporting_period actual amount available committeeman fund bank statements difference - dollar_figure dollar_figure dollar_figure - big_number dollar_figure dollar_figure form d-2 report of campaign contributions and expenditures is the name of the form political committees use in illinois to report their assets contributions and expenses a guide to campaign disclosure illinois state board_of elections date http www elections il gov downloads campaigndisclosure pdf campdiscguide pdf ms loren-maltese filed two forms d-2 that allegedly detail the amount of the committeeman fund’s assets on date one a pre-election report for the period of date through date filed on date and claiming assets of dollar_figure and another a semi-annual report for the period date through date filed on date claiming assets of dollar_figure this unexplained dollar_figure discrepancy underscores how unbelievable the committeeman fund’s forms d-2 are - dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure ms loren-maltese argued at length during her second criminal trial that the difference between the reported assets and the actual account balances of the committeeman fund represented the amount of the loan balance on the four seasons investment this explanation makes no sense the committeeman fund’s share of the loan was supposedly dollar_figure and at the beginning of date no payments had yet been made but the difference between the fund’s reported assets and cash-on-hand was still more than dollar_figure greater than the amount of the loan and the difference continued to fluctuate even after ms loren-maltese reimbursed the fund in ms loren-maltese nevertheless argues that the reported assets and the cash-on-hand between the end-of-year and midyear reports is due to the dollar_figure and the dollar_figure repayments again neither the facts nor simple arithmetic supports her argument by the beginning of the third reporting_period she had received a repayment of dollar_figure which she deposited in the committeeman fund and by the beginning of the fourth reporting_period she received two payments for dollar_figure and dollar_figure something is clearly missing we draw a negative inference from her taking the fifth_amendment when asked at trial about whether she knowingly falsified the forms d-2 to disguise her investment in the four seasons the omissions and inconsistencies in these forms along with her less-than-credible explanations flash another badge of fraud that of implausible explanations her contention that she complied with state reporting requirements and treated the promissory note as an investment is not credible in the form d-2 changed to include an investment schedule and ms loren-maltese reported the loan amount’s face value as only dollar_figure on that schedule she also reported only some of the repayments on the promissory note she reported interest received on date of only dollar_figure but she failed to report the dollar_figure payment she received that same day as well as the dollar_figure payment on date--even though she claims that these payments reduced the loan balance this is exceptionally suspicious imprecision--especially given the meticulous attention to detail on other expenditures and receipts on the forms d-2 which include the exact values of keychains mcdonald’s meals and similarly modest expenses we therefore find that ms loren-maltese’s treatment of the promissory note from start the name on the promissory note mortgage and nominee agreement to finish her treatment on the disclosure on the forms d-2 is inconsistent with the withdrawal of dollar_figure from the committeeman fund to invest in the luxury golf course as the committeeman fund’s own investment her attempts to recharacterize this as an investment on behalf of the fund rather than a conversion of the fund’s assets to her personal use--an attempt we find she made only after specialty risk consultants received a subpoena--are too little too late and fail to refute the commissioner’s argument that any understatement_of_tax flowing from her failure to include the amount of her investment in the four seasons as income on her return was due to fraud the commissioner also reminds us that a taxpayer’s level of education and business experience is a factor in figuring out whether a person is acting with fraudulent intent niedringhaus t c pincite ms loren-maltese is a capable politician who managed the business affairs of the town she understood contracts and the importance of title from her experience as a real-estate agent she understood what a nominee was from her experience as deputy liquor commissioner she hired attorneys to create the committeeman fund and to document the four seasons investment she participated in a complex scheme to defraud the town of cicero of over dollar_figure million which not only indicates an astute understanding of business affairs but also a willingness to defraud finally the record has ample evidence that ms loren-maltese tried to conceal her activities she used the committeeman fund to hide her expenditures--and concealing assets is powerful evidence of fraud friedman v commissioner tcmemo_1968_145 aff’d 421_f2d_658 6th cir she falsified campaign-finance disclosures the forms d-2 she even tried to hide the car itself once she understood she was under federal investigation thus we find that both items that the government argues ms loren-maltese should have included in her income should have been included in her income ms loren-maltese’s failure to do so was due to fraud so the statute_of_limitations is no bar to assessing this old deficiency this means that decision will be entered for respondent
